There is no evidence that Eugene F. Hobson ever promised the plaintiff anything. It can be found that the other defendants promised her that if she would put her machinery into the proposed business her husband should manage it, that after she had performed her part of the agreement they assumed the management, and that in consequence of this she lost her machinery; in other words, it can be found that she lost her machinery in consequence of the defendants' breach of contract. As to Eugene F. Hobson, the exception is sustained and the verdict is set aside. As to the other defendants the order is,
Exception overruled. *Page 595